Exhibit 10.2

HCA Healthcare, Inc.

Restricted Share Unit Agreement

(Annual Award)

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the ___ day of ________, 202__ (the “Grant Date”), between HCA Healthcare,
Inc., a Delaware corporation (the “Company”), and the individual whose name is
set forth below (the “Grantee”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the 2020 Stock Incentive Plan
for Key Employees of HCA Healthcare, Inc. and its Affiliates, as may be amended
and restated from time to time (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the grant of an award
of Restricted Share Units (or “RSUs”) that constitutes the right to receive the
Fair Market Value of a specified number of Shares at a specified date (or dates)
in the future based upon the fulfillment of certain conditions; and

WHEREAS, the Company has determined that a portion of the Grantee’s annual
retainer for services as a director of the Company (a “Director”) should be paid
to the Grantee in the form of Restricted Share Units, to be granted pursuant to
the terms and conditions set forth in this award Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

 

Grantee:   

[Participant Name]

[Participant Address]

Aggregate Number of Restricted Share Units Granted Hereunder:    [Award] Grant
Date:    [Grant Date]

1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee an award (“Award”) of the RSUs as
set forth above on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. A bookkeeping account will be maintained by the
Company to keep track of the RSUs and any dividend equivalent rights that may
accrue as provided Section 3.

1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.



--------------------------------------------------------------------------------

2. Vesting and Payment.

2.1 Except as provided in Section 2.2, the Award shall vest in its entirety on
the sooner of the date of the Company’s first annual shareholders’ meeting that
occurs after the Grant Date, or the first anniversary of the Grant Date, so long
as the Grantee continues to serve on the Board through such date (such period
sometimes referred to as the “Restricted Period”).

2.2 Notwithstanding Section 2.1 above, all RSUs covered by the Award shall
immediately vest upon the occurrence of a Change in Control that occurs prior to
the expiration of the Restricted Period. If the Grantee’s service as a Director
is terminated for any reason other than by reason of Grantee’s death or
Permanent Disability, the Grantee shall forfeit all rights with respect to all
RSUs (including Dividend Equivalent Rights) that are not vested on such date;
provided, however, if such termination is with Cause (as defined below), all
RSUs whether vested or unvested shall immediately become void and of no effect.
If the Grantee’s service as a Director is terminated by reason of Grantee’s
death or Permanent Disability, the RSUs covered by the Award shall immediately
vest, but only in proportion to the length of the Director’s service as a
director during such Restricted Period. For purposes of this Agreement, “Cause”
shall mean the reasons for which a Director can be removed from the Board by the
Company pursuant to the governing documents of the Company (including, without
limitation, the Company’s by-laws and charter). In the event of a Change in
Control, the RSUs shall be subject to Section 9 of the Plan.

2.3 Subject to the last sentence of this Section 2.3, the Grantee shall be
entitled to payment in respect of all RSUs covered by the Award upon the vesting
of this Award. Subject to the provisions of the Plan, such payment shall be made
through the issuance to the Grantee, as promptly as practicable thereafter (or
to the executors or administrators of Grantee’s estate, as promptly as
practicable after the Company’s receipt of notification of Grantee’s death, as
the case may be), of a number of Shares equal to the number of such RSUs that
have vested pursuant to this Award. If the Grantee shall have elected to defer
payment of any RSUs that become vested to such later date as may be permitted by
the Company in accordance with the requirements of Section 409A of the Code,
payment of such vested RSUs shall instead be made on such later date.

3. Dividend Equivalent Rights.

Grantee shall receive Dividend Equivalent Rights in respect of the RSUs covered
by this Award at the time of any payment of dividends to stockholders on Shares.
At the Company’s option, the RSUs will be credited with either (a) additional
units (the “Dividend Equivalent Units”) (including fractional units) for cash
dividends paid on Shares by (i) multiplying the cash dividend paid per Share by
the number of RSUs (and previously credited Dividend Equivalent Units)
outstanding and unpaid, and (b) dividing the product determined above by the
Fair Market Value of a Share, in each case, on the dividend record date, or
(b) a cash amount equal to the amount that would be payable to the Grantee as a
stockholder in respect of a number of Shares equal to the number of RSUs and
Dividend Equivalent Units then credited to the Grantee hereunder as of the
dividend record date. The RSUs will be credited with Dividend Equivalent Units
for stock dividends paid on Shares by multiplying the stock dividend paid per
Share by the number of RSUs (and previously credited Dividend Equivalent Units)
outstanding and unpaid on the dividend record date. Each Dividend Equivalent
Unit has a value equal to one Share. The Dividend Equivalent Rights will vest
and be settled or payable at the same time as the RSU to which such Dividend
Equivalent Right relates. For the avoidance of doubt, no Dividend Equivalent
Rights shall accrue under this Section 3 in the event that any applicable
adjustments pursuant to Section 5 hereof provide similar benefits.



--------------------------------------------------------------------------------

4. No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as a member of the Board.

5. Adjustments.

Notwithstanding anything else contained in this Agreement, the RSUs granted
hereunder and this Agreement shall be subject to adjustment, substitution or
cancellation in accordance with the provisions of Sections 8 and 9 of the Plan.

6. Grantee Bound by the Plan.

This Agreement shall be construed in accordance and consistent with, and subject
to, the terms of the Plan, and in the case of any inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
govern. The Grantee hereby acknowledges receipt of a copy of the Plan and agrees
to be bound by all the terms and provisions thereof.

7. Modification of Agreement.

Subject to the provisions of Section 3 of the Plan, this Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto.

8. Severability.

If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.

9. Taxes; Section 409A.

The Grantee shall be responsible for all taxes due in connection with the grant,
vesting or any payment or transfer with respect to the RSUs granted hereunder.
Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the RSUs (including any Dividend Equivalent
Rights) to be made to the Grantee pursuant to this Agreement is intended to
qualify as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Regulations and this Agreement shall be interpreted consistently therewith.
However, under certain circumstances, including where Grantee has elected to
defer settlement of this Award, settlement of the RSUs or any Dividend
Equivalent Rights may not so qualify, and in that case, the Committee shall
administer the grant and settlement of such RSUs and any Dividend Equivalent
Rights in strict compliance with Section 409A of the Code. Each payment of RSUs
(and related Dividend Equivalent Rights) constitutes a “separate payment” for
purposes of Section 409A of the Code.



--------------------------------------------------------------------------------

10. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.

11. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

12. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee and shall be final, binding and
conclusive on the Grantee and the Company for all purposes. In the event of any
controversy among the parties hereto arising out of, or relating to, this
Agreement which cannot be resolved in accordance with the foregoing, such
controversy shall be finally, exclusively and conclusively settled by mandatory
arbitration conducted expeditiously in accordance with the American Arbitration
Association rules, by a single independent arbitrator. Such arbitration process
shall take place within the Nashville, Tennessee metropolitan area. The decision
of the arbitrator shall be final and binding upon all parties hereto and shall
be rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof. Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator. If the Grantee
substantially prevails on any of his or her substantive legal claims, then the
Company shall reimburse all legal fees and arbitration fees incurred by the
Grantee to arbitrate the dispute.

13. Entire Agreement.

This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.

14. Notices.

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) reflected in the Company’s books and records.
By a notice given pursuant to this Section 14, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Grantee, shall, if the Grantee is then deceased,
be given to the Grantee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 14. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.



--------------------------------------------------------------------------------

HCA Healthcare, Inc. By:     Grantee:   (electronically accepted)